DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election Applicant’s election without traverse of Group I in the reply filed on 3/4/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 2, line 2 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a molecular-weight as being low while another could interpret the same molecular-weight as not being low.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitzfield et al. (US 2011/0081330).
Regarding Claim 1, Hitzfield (‘330) teaches an emulsion composition (See Abs., paras. 1, 64, Claims 1-10.) comprising: water (See paras. 62, 38.), an oily component (See Abs., paras. 1, 12, 15-23, Claim 1.), gum ghatti (See paras. 4, 13, 64, Claim 1.), and a modified starch (See paras. 30-36, 64, Claims 5-10.), wherein: the content of the oily component is 13% by mass or more relative to the whole amount of the composition (See Abs., para. 27, Claim 1, less than 40% by mass oil.), the content of the gum ghatti is 0.5 to 15% by mass relative to the whole amount of the composition (See paras. 4, 13, 64, 5-85 wt%.), the content of the gum ghatti is 32% by mass or less (See paras. 4, 13, 64, 5-85 wt%.), and the content of the modified starch is 500 parts by mass or less relative to 100 parts by mass of the gum ghatti (See para. 64, 0-20 wt% starch, 5-85 wt % gum ghatti.), however, fails to expressly disclose wherein the content of the water is 5 to 60% the emulsion.
It is noted the claimed range is very broad and includes nearly every conceivable amount. It is clear that when one adds up the amounts of all of the ingredients other than water the balance of water falls within the very broad claimed range.  Hitzfield (‘330) teaches the composition being a water-based beverage with ingredients that bind water and hydrophobic materials like oil.  It thus, would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select an amount that is at least 5% to provide a beverage that is drinkable.
Regarding Claim 2, Hitzfield (‘330) teaches the composition discussed above, however, fails to expressly disclose wherein the gum ghatti is low-molecular-weight gum ghatti.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of Applicant’s invention since Hitzfield (‘330) uses the same gum ghatti for the same purpose as claimed it would also have an average molecular weight with no upper/lower limits.
Regarding Claim 3, Hitzfield (‘330) teaches the composition discussed above, however, fails to expressly disclose wherein the low-molecular-weight gum ghatti has a weight average molecular weight of 0.020 X 106 to 1.10 X 106.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of Applicant’s invention since Hitzfield (‘330) uses the same gum ghatti for the same purpose as claimed it would also have an average molecular weight within the very broad claimed range.
Regarding Claim 4, Hitzfield (‘330) teaches wherein the content of the modified starch relative to 100 parts by mass of the oily component is 0.01 to 35 parts by mass (See para. 64, 0-20 wt% starch, 0-10 wt% oil.).
Regarding Claim 5, Hitzfield (‘330) teaches wherein the oily component comprises one or more component selected from the group consisting of an oil-soluble colorant (See paras. 26, 71, Claim 2.).
Regarding Claim 6, Hitzfield (‘330) teaches wherein the oily component comprises a carotenoid colorant (See paras. 26, 71, Claim 2.).
Regarding Claim 7, Hitzfield (‘330) teaches the composition discussed above, however, fails to expressly disclose wherein the oily component comprises an oil-soluble fragrance.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that all materials have a fragrance and thus Hitzfield’s (‘330) composition would have fragrant properties.
Regarding Claim 8, Hitzfield (‘330) teaches wherein the emulsion composition has a liquid, powdery, granular (See para. 73.).
Regarding Claim 16, Hitzfield (‘330) teaches wherein the carotenoid colorant is a carotenoid (See paras. 26, 71, Claim 2.).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitzfield et al. (US 2011/0081330) in view of Miuchi et al. (CA 3038782).
If Claims 2-3 are not obvious in view of Hitzfield (‘330) as discussed above then they are not patentable for the reasons discussed below.
Regarding Claim 2, Hitzfield (‘330) teaches the composition discussed above, however, fails to expressly disclose wherein the gum ghatti is low-molecular-weight gum ghatti.
Miuchi (‘782) teaches using low-molecular-weight gum ghatti, having a weight average molecular weight of 0.020 X 106 to 1.10 X 106, in emulsions to enhance the emulsifying capacity of the gum (See Abs, pp. 1-12.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing invention to use a low-molecular-weight gum ghatti as taught by Miuchi (‘782) in Hitzfield (‘330) to provide emulsions with enhanced emulsifying capacity.
Regarding Claim 3, Hitzfield (‘330) teaches the composition discussed above, however, fails to expressly disclose wherein the low-molecular-weight gum ghatti has a weight average molecular weight of 0.020 X 106 to 1.10 X 106.
Miuchi (‘782) teaches using low-molecular-weight gum ghatti, having a weight average molecular weight of 0.020 X 106 to 1.10 X 106, in emulsions to enhance the emulsifying capacity of the gum (See Abs, pp. 1-12.)
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing invention to use a low-molecular-weight gum ghatti as taught by Miuchi (‘782) in Hitzfield (‘330) to provide emulsions with enhanced emulsifying capacity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 7, 2022